NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 BRADLEY JIMMY MICHAEL                            No.   12-74017
 PRATASIK,
                                                  Agency No. A095-315-676
                  Petitioner,

   v.                                             MEMORANDUM *

 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Bradley Jimmy Michael Pratasik, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

untimely motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying Pratasik’s motion to reopen

because he failed to establish materially changed country conditions in Indonesia

to qualify for an exception to the time limitation for filing a motion to reopen. See

8 C.F.R. § 1003.2(c)(3)(ii), Najmabadi, 597 F.3d at 978-79 (evidence must be

“qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-74017